Motion to amend remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding thereto the following: On the appeal herein there were presented and necessarily passed on the following questions under the Fifth and Fourteenth Amendments to the Constitution of the United States, viz.: Was appellant’s testimony before the Grand Jury and the subsequent use of such testimony at appellant’s trial violative of his right not to be compelled to be a witness against himself? Did remarks made by the prosecutor and by the trial court at appellant’s trial infringe on appellant’s right not to be compelled to be a witness against himself? And was appellant herein placed in double jeopardy by his trial on charges of conspiracy and attempted extortion where appellant had previously been convicted of perjury arising out of Grand Jury testimony relating to the transactions underlying the conspiracy and attempted extortion charges? Additionally, there were presented and passed on the following questions under the Sixth and Fourteenth Amendments to the Constitution of the United States, viz.: Was appellant denied a speedy trial? Did the introduction at appellant’s trial of out-of-court unsworn statements made by coconspirators constitute a failure to confront appellant with witnesses against him; and was the trial court’s refusal to allow appellant to call certain witnesses a violation of appellant’s right to call witnesses in his favor? Finally, there was presented and passed on the following ques*906tion under the Fourteenth Amendment to the Constitution of the United States, viz.: Did substitution of a Trial Justice midway through appellant’s trial constitute a denial of due process? The Court of Appeals considered these contentions and held that there had been no violation of appellant’s constitutional rights. [See 35 N Y 2d 341.]